Casey, Ch. J.,
delivered the opinion of the court:
- This case is founded upon the same contract which was passed upon by this court in the case of “ Hughes & Fuller, ” (4 C. Cls. R., p. 64.)
By this contract these claimants engaged to deliver to the United States 50,000 bushels of corn, at 77 cents per bushel. Of this amount 23,100 bushels were received and paid for by the United States. The balance of 27,900 bushels they refused to receive. They allege that a part of this corn, amounting to over 16,000 bushels, was procured by claimants and tendered to the United States, and that they refused to receive it. Thereupon it was stored by the claimants, and kept for some months. That it was tendered at various times to the proper officer of *429the United States, wbo refused to receive it; and that, in the mean time, it was greatly damaged and deteriorated by heating; in consequence of which they were compelled to sell it at a loss and depreciation. And this damage, together with the profits they would have realized on the corn not received, they claim to recover in this case.
In the case referred to we held that the claimants there were not entitled to claim for the damage to and deterioration of the corn which the quartermaster refused to receive. It had at all times a market value; and rvhen the proper officer refused to receive it when tendered under the contract, it was the duty of the claimant to have sold it in the market. This was especially the case, as it was known to be an article liable to damage and deterioration. In that event he would have had a claim for the difference between the market value and the contract price, if any. When they stored it and kept it after the delivery was refused, it was at their own risk and peril. The loss arising from the heating of the corn was the immediate result of their own want of precaution, and they cannot visit the damages on the United States.
The claimants show that they were ready and willing to deliver all the corn contracted for, and that the proper officers refused to receive it. For this breach of the contract the ciaimants are entitled to be compensated in damages. The measure of those damages is the profits they would have realized on the corn if the government had received it and paid for it, as the contract provided, after allowing for all expenses and contingencies. And after a careful review of all the facts and proofs, we adhere to the amount allowed in the case of Hughes and Fuller; which was the sum of 10 cents on each bushel of corn which the United States refused to receive. The number of bushels in this case which the quartermaster refused to receive from these claimants was 27,900; and, allowing 10 cents per bushel on these, gives $2,790 as the damages to which they are entitled. And for this amount judgment is to he entered in their favor.
Peck, J., did not sit in this case nor take part in the decision.